Flowers, Justice,

concurring in part and dissenting in part:

I concur in the majority opinion to the extent that it holds that an option to purchase corporate stock, which is not reduced to writing and signed by the party against whom enforcement is sought, is unenforceable by reason of W. Va. Code, 46-8-319, as amended. I dissent, however, from that portion of the opinion which holds that the stock option provision of the oral contract in this case was severable from the remaining provisions of the contract.
The majority opinion correctly states that the question of severability turns upon the ascertainment of the intention of the parties through interpretation or construction of the terms of the contract and the conduct of the parties during their negotiations as viewed in light of the surrounding circumstances. The principle of sev-erability, however, must be employed with great caution for it is generally difficult for a court to determine whether the parties would have entered into an agreement at all without the provision which is violative of the Statute of Frauds. Williston, Contracts, § 532, p. 760 et seq.
The majority has concluded that the uncertainty of the amount of stock or its time of delivery to the plaintiff contrasted with other fixed terms of employment demonstrates that the parties considered the matters severable. I do not draw the same conclusion from their conduct.
*585The contract was essentially for employment which was apparently terminable by either party at any time. I simply doubt that the plaintiff would have entered into such a tenuous relationship if he had not relied upon being at least a part-owner of the business which became his employer. To leave a position of secure employment and disrupt his family from their community for a week to week employment situation is not the quality of decision we should presume was made by one who is offered such executive responsibilities.
Because I believe the option to purchase stock was an inextricable part of the employment agreement, I would affirm the judgment of the Circuit Court of Monongalia County.
I am authorized to state that Justice Berry joins me in this opinion.